Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The new secondary reference Acampora is cited from the newly filed IDS dated 3/11/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 27 and have been considered but are moot because the new ground of rejection does not rely on the reference Bhardwaj applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 15-18 of Remarks filed on 3/11/2021, Applicant’s arguments with respect to claims 5-18, 28, and 23 have been fully considered but they are persuasive.
Angeletti teaches a BFN transfer matrix which does and does not comprise a set of multiply/add weighting elements, see Fig. 3. This matrix without these weighting elements can be clearly applied to select a plurality of selected inputs (IPn) to be combined and outputted to one or more selected outputs (OPn). There are many permutation and combination of M inputs and N outputs depending on the size of the transfer matrix MxN. A single input signal is divided when the single input signal is transferred to a plurality of outputs. A plurality of input signals are combined when the plurality of input signals are transferred to an output. Furthermore, Miller has already 
On pages 19-20 of the Remarks, Applicant’s arguments with respect to claim 24 and Moon and Vaddiparty references have been fully considered but they are persuasive.
A Butler matrix is a beamforming network consisting of an nxn matrix of hybrid couplers and fixed-value phase shifter where n is some power of 2. Moon teaches a network consisting of 2x2 hybrid couplers and amplifiers. Vaddiparty teaches similar structure consisting of 4x4 couplers and amplifiers. It is very clear that there are a plurality of Butler matrix in Moon and Vaddiparty and there are amplifiers between a first Butler matrix and a second Butler Matrix, see Fig. 9 of Vaddiparty, where amplifiers between first 4x4 hybrid coupler and second 4x4 hybrid coupler exist. This is also seen in Moon, see Fig. 3, amplifiers 31 & 32 between first Butler 2x2 matrix 10 and second Butler 2x2 matrix 20. There is no piece meal attempt in the current rejection because hybrid couplers/matrixes and amplifiers between these couplers/matrixes are very well known in the art. Besides, these features are already taught by Moon and Vaddiparty. Modifying the bent-pipe satellite of Miller and Acampora with Moon and Vaddiparty is also obvious and well known in the art. Therefore, the combination of Miller, Acampora, Moon and/or Vaddiparty would be very obvious to a skilled artisan in the art to result in the claimed features.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 27-36 recite “means for” in system claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 25-27, 29-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20130148570) in view of Campora (US 4381562).

Regarding claim 1, Miller discloses that “A bent-pipe satellite having flexible intra-satellite communications between a plurality of fixed spot beams (Miller, in at least [0003-0005]: … bent-pipe fixed beam switching,… services a number of user terminal located in one or more spot beams), the satellite comprising: a fixed spot beam antenna subsystem having a plurality of uplink antenna ports and a plurality of downlink antenna ports, the uplink antenna ports comprising gateway uplink antenna ports, and the downlink antenna ports comprising user downlink antenna ports (Miller, in at least Figs. 1 & 2A-2C and  [0024-0027]: … forward downlink, … return uplink,…, and Fig. 2A and [0035]: … to receive forward uplink signals from a gateway via a gateway beam feed …); and a pathway selection subsystem responsive to control signals to activate a plurality of non-processed forward signal pathways that couple the plurality of gateway uplink antenna ports with at least some of the plurality of user downlink antenna ports via a plurality of gateway uplink pathway selectors (Miller, in at least Figs. 1, 2C & 4 and  [0069]: … GW Switch Structure with beam switch controller is the pathway selection system), a pathway scheduling controller that provides the control signals to the pathway selection subsystem to activate the plurality of non-processed forward signal pathways according to a pathway selection schedule (Miller, in at least Figs. 2C & 4 and  [0072]: … In a first mode of operation, the MxM switch matrix may be fixed to pass signals directly through from left to right ( e.g., a pass though mode), such that the signals to and from each gateway terminal will take a similar path to that shown in FIG. 2C. … In other modes of operation, the MxM switch matrix may provide cross connections ( e.g., a cross connect mode) between gateway terminals and the user terminals in a beam group normally associated with another gateway; and [0091], last 6 lines: … The means for cross connecting can control the cross connection in accordance with a gateway switch schedule, which can control which cross connections are made during each slot of a frame…).” Examiner submits that although Miller does not explicitly disclose simulcast, Miller’s structure and disclosure are capable of unicast, simulcast, multicast, and broadcast, wherein these transmission modes are notoriously well known in the art.
Miller does not explicitly disclose that the pathway selection subsystem comprising a forward simulcast mode which, when active, couples one of the gateway uplink antenna ports with multiple of the user downlink antenna ports, such that one of the plurality of non-processed forward signal pathways is a forward simulcast signal pathway.
Campora teaches that “the pathway selection subsystem comprising a forward simulcast mode which, when active, couples one of the gateway uplink antenna ports with multiple of the user downlink antenna ports, such that one of the plurality of non-processed forward signal pathways is a forward simulcast signal pathway (Campora, in at least Figs. 2 & 4-7 and Abstract: In one arrangement of a TDMA or FDMA satellite, the up-link message units are received and each message unit is directed to a transponder and to one or more down-link antenna ports for concurrent transmission to each of the destinations receiving sites for such message. An alternative TDMA satellite arrangement provides for each up-link message unit to be temporarily stored during the receiving frame period and then transmitted in accordance with a predetermined frame format during the appropriate time segments of the subsequent frame period to all of the destinational receiving sites) and (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Campora’s teaching in the satellite of Miller so that simulcast signal can be effectively sent to a plurality of user terminal via the bent pipe satellite functioning as a relay station.

Regarding claim 2, Miller further discloses that “The bent-pipe satellite of claim 1, wherein: each GUPS comprises a GUPS input coupled with a respective one of the gateway uplink antenna ports, and a plurality of GUPS outputs; each UDPS comprises a UDPS output coupled with a respective one of the user downlink antenna ports, and a plurality of UDPS inputs; and each of at least some of the UDPS inputs is coupled with one of the GUPS outputs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of making a variety of connections between inputs and outputs).”

Regarding claim 3, Miller further discloses that “The bent-pipe satellite of claim 1, wherein: each GUPS comprises a GUPS input coupled with a respective one of the gateway uplink antenna ports, and a plurality of GUPS outputs; each UDPS comprises a UDPS output coupled with a respective one of the user downlink antenna ports, and a plurality of UDPS inputs; and each of at least some of the UDPS inputs is coupled with one of the GUPS outputs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of making a variety of connections between inputs and outputs).”

Regarding claim 4, Miller further discloses that “The bent-pipe satellite of claim 2, wherein: at least one of the non-processed forward signal pathways is formed by selecting one of the GUPS outputs of one of the GUPSs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of selecting one of the GUPS outputs of one of the GUPSs).”

Regarding claim 25, Miller further discloses that “The bent-pipe satellite of claim 1, further comprising: a memory, having stored thereon, the pathway selection schedule and a set of instructions, which, when executed, cause the pathway scheduling controller to provide the control signals to the pathway selection subsystem to activate the plurality of non-processed forward signal pathways according to a pathway selection schedule (Miller, in at least Fig. 1 and [0019], lines 1-5: The gateway terminal 115 is sometimes referred to as a hub or ground station. The gateway terminal 115 may provide communication links 135, 140 between the gateway terminal 115 and the satellite 105. The gateway terminal 115 may also schedule traffic to the user terminals 130, and last 6 lines: Scheduling information may be communicated among the NOC(s), gateway command center(s), satellite(s), and user terminals through a terrestrial network, a satellite command link, the communications system, etc. using conventional techniques …).”

Regarding claim 26, Miller further discloses that “The bent-pipe satellite of claim 25, wherein the pathway selection schedule is updatable according to control information received from a ground terminal while the satellite is in orbit (Miller, in at least Fig. 1 and [0019], lines 1-5: The gateway terminal 115 is sometimes referred to as a hub or ground station. The gateway terminal 115 may provide communication links 135, 140 between the gateway terminal 115 and the satellite 105. The gateway terminal 115 may also schedule traffic to the user terminals 130, and last 6 lines: Scheduling information may be communicated among the NOC(s), gateway command center(s), satellite(s), and user terminals through a terrestrial network, a satellite command link, the communications system, etc. using conventional techniques …).”

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 25 above.

Regarding claim 30, Miller further discloses that “The signal pathway selection system of claim 29, wherein: each of a portion of the plurality of pathway selection means comprises means for selecting which of the plurality of output means to couple with a respective one of the plurality of input means; and reconfiguring the plurality of pathway selection means comprises, for each of the portion of the plurality of pathway selection means, selecting one of the plurality of output means to couple with the respective one of the plurality of input means (Miller, in at least Figs. 2C & 4 and  [0072]: … In a first mode of operation, the MxM switch matrix may be fixed to pass signals directly through from left to right ( e.g., a pass though mode), such that the signals to and from each gateway terminal will take a similar path to that shown in FIG. 2C. … In other modes of operation, the MxM switch matrix may provide cross connections ( e.g., a cross connect mode) between gateway terminals and the user terminals in a beam group normally associated with another gateway; an d[0091], last 6 lines: … The means for cross connecting can control the cross connection in accordance with a gateway switch schedule, which can control which cross connections are made during each slot of a frame…, wherein the MxM switch matrix is capable of performing the claimed features).”

Regarding claim 31, Miller further discloses that “The signal pathway selection system of claim 30, wherein: the portion is a first portion of the plurality of pathway selection means; and each of a second portion of the plurality of pathway selection means comprises means for combining signals received from the first portion of the plurality of pathway selection means (Miller, in at least Figs. 2C & 4 and  [0072]: … In a first mode of operation, the MxM switch matrix may be fixed to pass signals directly through from left to right ( e.g., a pass though mode), such that the signals to and from each gateway terminal will take a similar path to that shown in FIG. 2C. … In other modes of operation, the MxM switch matrix may provide cross connections ( e.g., a cross connect mode) between gateway terminals and the user terminals in a beam group normally associated with another gateway; an d[0091], last 6 lines: … The means for cross connecting can control the cross connection in accordance with a gateway switch schedule, which can control which cross connections are made during each slot of a frame…, wherein the MxM switch matrix is capable of performing the claimed features).”

Regarding claim 32, Miller further discloses that “The signal pathway selection system of claim 29, wherein: each of a portion of the plurality of pathway selection means comprises means for selecting which of the plurality of input means to couple with a respective one of the plurality of output means; and reconfiguring the plurality of pathway selection means comprises, for each of the portion of the plurality of pathway selection means, selecting one of the plurality of input means to couple with the respective one of the plurality of output means (Miller, in at least Figs. 2C & 4 and  [0072]: … In a first mode of operation, the MxM switch matrix may be fixed to pass signals directly through from left to right ( e.g., a pass though mode), such that the signals to and from each gateway terminal will take a similar path to that shown in FIG. 2C. … In other modes of operation, the MxM switch matrix may provide cross connections ( e.g., a cross connect mode) between gateway terminals and the user terminals in a beam group normally associated with another gateway; an d[0091], last 6 lines: … The means for cross connecting can control the cross connection in accordance with a gateway switch schedule, which can control which cross connections are made during each slot of a frame…, wherein the MxM switch matrix is capable of performing the claimed features).”

Regarding claim 34, Miller and Campora further disclose that “The signal pathway selection system of claim 27, wherein: the means for dynamically forming comprise divider and combiner means for selectively coupling the means for receiving with the means for transmitting, such that, in the simulcast mode, the at least two of the downlink signals are formed from the same one of the uplink signals (Campora, in at least Figs. 2 & 4-7 and Abstract: In one arrangement of a TDMA or FDMA satellite, the up-link message units are received and each message unit is directed to a transponder and to one or more down-link antenna ports for concurrent transmission to each of the destinations receiving sites for such message. An alternative TDMA satellite arrangement provides for each up-link message unit to be temporarily stored during the receiving frame period and then transmitted in accordance with a predetermined frame format during the appropriate time segments of the subsequent frame period to all of the destinational receiving sites) and (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs)).”

Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 25 above.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 26 above.

Claims 5-18, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20130148570) and Campora (US 4381562) in view of Angeletti (US 20110102263).

Regarding claim 5, Miller and Campora disclose the features of claim 1, but do not expressly disclose that The bent-pipe satellite of claim 1, wherein: at least one of the GUPSs is a power divider that operates to couple one of the gateway uplink antenna ports with any one or more of the UDPSs at a time.
Angeletti teaches that “The bent-pipe satellite of claim 1, wherein: at least one of the GUPSs is a power divider that operates to couple one of the gateway uplink antenna ports with any one or more of the UDPSs at a time (Angeletti, in at least Figs. 2-3: IP1 is connected to OP1 and OP2 and hence the power of IP1 is split (or divided) between OP1 and OP2).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angeletti’s teaching in the satellite of Miller and Campora so that an input signal can be effectively split (or divided) to a plurality of output ports in order to send a uplink forward signal to a plurality of user terminals receiving the uplink signal simultaneously.

Regarding claim 6, Angeletti further teaches that “The bent-pipe satellite of claim 1, wherein: at least one of the UDPSs is a power combiner that operates to couple multiple of the GUPSs with a respective at least one of the user downlink antenna ports at a time (Angeletti, in at least Figs. 5-6: IP1 and IP2  are connected to OP1  and hence the powers of IP1 and IP2  are combined at OP1).” 

Regarding claim 7, Angeletti further teaches that “The bent-pipe satellite of claim 1, wherein: each UDPS is a selector switch that operates to couple one of the user downlink antenna ports with any single one of the GUPSs at a time (Angeletti, in at least Figs. 11-12: each Input Port (IP) is connected to a single Output Port (OP)).” 

Regarding claim 8, Miller and Angeletti further teach that “The bent-pipe satellite of claim 1, wherein: the uplink antenna ports further comprise user uplink antenna ports, and the downlink antenna ports further comprise gateway downlink antenna ports; and the pathway selection subsystem further comprises a plurality of non-processed return signal pathways that couple at least some of the plurality of user uplink antenna ports with the plurality of gateway downlink antenna ports via a plurality of user uplink pathway selectors (UUPSs) and a plurality of gateway downlink pathway selectors (GDPSs) (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 24-26: various connections including the claimed features can be performed).” 

Regarding claim 9, Miller and Campora further teach that “The bent-pipe satellite of claim 8, wherein: the pathway selection subsystem further comprises a return simulcast mode which, when active, couples multiple of the user uplink antenna ports with one of the gateway downlink antenna ports, such that one of the plurality of non-processed return signal pathways is a return simulcast signal pathway (Campora, in at least Figs. 2 & 4-7 and Abstract: In one arrangement of a TDMA or FDMA satellite, the up-link message units are received and each message unit is directed to a transponder and to one or more down-link antenna ports for concurrent transmission to each of the destinations receiving sites for such message. An alternative TDMA satellite arrangement provides for each up-link message unit to be temporarily stored during the receiving frame period and then transmitted in accordance with a predetermined frame format during the appropriate time segments of the subsequent frame period to all of the destinational receiving sites) and (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein Miller's satellite is a bent-pipe and hence is capable of bent-piping a uplink simulcast (or multicast) signal to a downlink simulcast signal using Miller's MxM switch matrix).” 

Regarding claim 10, Miller and Angeletti further teach that “The bent-pipe satellite of claim 8, wherein: each GDPS comprises a GDPS output coupled with a respective one of the gateway downlink antenna ports, and a plurality of GDPS inputs; each UUPS comprises a UUPS input coupled with a respective one of the user uplink antenna ports, and a plurality of UUPS outputs; and each of at least some of the UUPS outputs is coupled with one of the GDPS inputs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 24-26: various connections including the claimed features can be performed).” 

Regarding claim 11, Miller and Angeletti further teach that “The bent-pipe satellite of claim 10, wherein: at least one of the non-processed return signal pathways is formed by selecting one of the UUPS outputs of one of the UUPSs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 24-26: various connections including the claimed features can be performed).”

Regarding claim 12, Miller and Angeletti further teach that “The bent-pipe satellite of claim 10, wherein: at least one of the non-processed return signal pathways is formed by selecting one of the GDPS inputs of one of the GDPSs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 24-26: various connections including the claimed features can be performed).”

Regarding claim 13, Miller and Angeletti further teach that “The bent-pipe satellite of claim 8, wherein: at least one of the non-processed return signal pathways couples one of the user uplink antenna ports with a corresponding one of the user downlink antenna ports via one of the UUPSs and one of the UDPSs (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 24-26: various connections including the claimed features can be performed).”

Regarding claim 14, Miller and Angeletti further teach that “The bent-pipe satellite of claim 8, wherein: at least one of the GDPSs is a power combiner(Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 2-3: Figs. 5-6: IP1 and IP2  are connected to OP1  and hence the powers of IP1 and IP2  are combined at OP1; and Figs. 24-26: various connections including the claimed features can be performed).”

Regarding claim 15, Miller and Angeletti further teach that “The bent-pipe satellite of claim 8, wherein: at least one of the UUPSs is a power divider(Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 2-3: IP1 is connected to OP1 and OP2 and hence the power of IP1 is split (or divided) between OP1 and OP2; and Figs. 24-26: various connections including the claimed features can be performed).”

Regarding claim 16, Miller and Angeletti further teach that “The bent-pipe satellite of claim 8, wherein: each UUPS is a switch that operates to couple one of the user uplink antenna ports with any single one of the GDPSs at a time (Miller, in at least Fig. 2C, 3 & 4: Rx SW (Fast) is a switch and Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 11-12: each Input Port (IP) is connected to a single Output Port (OP)).”

Regarding claim 17, Campora and Angeletti further teach that “The bent-pipe satellite of claim 1, wherein the pathway selection subsystem further comprises: a divider-combiner network (DCN) having a plurality of DCN inputs and a plurality of DCN outputs, wherein each GUPS comprises a GUPS simulcast output coupled with a respective one of the plurality of DCN inputs, and wherein each UDPS comprises a (Angeletti, in at least Figs. 2-3: IP1 is connected to OP1 and OP2 and hence the power of IP1 is split (or divided) between OP1 and OP2 and Figs. 5-6: IP1 and IP2  are connected to OP1  and hence the powers of IP1 and IP2  are combined at OP1) and (Campora, in at least Figs. 2 & 4-7 and Abstract: In one arrangement of a TDMA or FDMA satellite, the up-link message units are received and each message unit is directed to a transponder and to one or more down-link antenna ports for concurrent transmission to each of the destinations receiving sites for such message. An alternative TDMA satellite arrangement provides for each up-link message unit to be temporarily stored during the receiving frame period and then transmitted in accordance with a predetermined frame format during the appropriate time segments of the subsequent frame period to all of the destinational receiving sites).”

Regarding claim 18, Campora and Angeletti further teach that “The bent-pipe satellite of claim 17, wherein: each GUPS comprises N+1 GUPS outputs comprising N monocast outputs and the GUPS simulcast output; each UDPS comprises N+1 UDPS inputs comprising N monocast inputs and the UDPS simulcast input; the divider-combiner network comprises N DCN inputs and N DCN outputs; and each monocast output of each GUPS is coupled with a respective monocast input of one of the UDPSs (Angeletti, in at least Figs. 2-3: IP1 is connected to OP1 and OP2 and hence the power of IP1 is split (or divided) between OP1 and OP2 and Figs. 5-6: IP1 and IP2  are connected to OP1  and hence the powers of IP1 and IP2  are combined at OP1) and (Campora, in at least Figs. 2 & 4-7 and Abstract: In one arrangement of a TDMA or FDMA satellite, the up-link message units are received and each message unit is directed to a transponder and to one or more down-link antenna ports for concurrent transmission to each of the destinations receiving sites for such message. An alternative TDMA satellite arrangement provides for each up-link message unit to be temporarily stored during the receiving frame period and then transmitted in accordance with a predetermined frame format during the appropriate time segments of the subsequent frame period to all of the destinational receiving sites).”

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.

Regarding claim 33, Miller and Angeletti further teach that “The signal pathway selection system of claim 32, wherein: the portion is a first portion of the plurality of pathway selection means; and each of a second portion of the plurality of pathway selection means comprises means for dividing signals received from the plurality of input means and for relaying the divided signals to the first portion (Miller, in at least Fig. 4 and [0070]: … the switch matrix may provide a full MxM non-blocking cross connectivity (e.g., allowing M simultaneous one-to-one connections between any permutation of the M inputs and M outputs). In other embodiments, the switch matrix may provide less than a full MxM non-blocking cross connectivity (e.g., in an embodiment, the switch matrix may allow inputs to connect to various subsets of the outputs), wherein the MxM switch matrix is capable of performing the claimed features) and (Angeletti, in at least Figs. 2-3: IP1 is connected to OP1 and OP2 and hence the power of IP1 is split (or divided) between OP1 and OP2).”

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20130148570) and Campora (US 4381562) in view of Vaddiparty (US 20170229765).

Regarding claim 19, Miller and Campora disclose the features of claim 1, but do not expressly disclose that The bent-pipe satellite of claim 1, wherein the pathway selection subsystem further comprises: a plurality of channel filters, each coupled between a respective one of the GUPSs and a respective one of the gateway uplink antenna ports.
Vaddiparty teaches that “The bent-pipe satellite of claim 1, wherein the pathway selection subsystem further comprises: a plurality of channel filters, each coupled between a respective one of the GUPSs and a respective one of the gateway uplink antenna ports (Vaddiparty, in at least Fig. 2A-2B and [0044]: … filters 215…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vaddiparty’s teaching in the satellite of Miller and Campora so that the input signals and/or output signals can be filtered to further reduce the out-of-band noises and/or inteferences.

Regarding claim 20, Vaddiparty further teaches that “The bent-pipe satellite of claim 1, wherein the pathway selection subsystem further comprises: a plurality of frequency converters, each coupled between a respective one of the UDPSs and a respective one of the user downlink antenna ports (Vaddiparty, in at least Fig. 2A-2B and [0044]: … frequency converters 235 and 245…).”

Regarding claim 21, Vaddiparty further teaches that “The bent-pipe satellite of claim 1, wherein the pathway selection subsystem further comprises: a plurality of frequency converters, each coupled between a respective one of the GUPSs and a respective one of the gateway uplink antenna ports (Vaddiparty, in at least Fig. 2A-2B and [0044]: … frequency converters 235 and 245…).”

Regarding claim 22, Vaddiparty further teaches that “The bent-pipe satellite of claim 1, further comprising: a plurality of input subsystems, each comprising a low-noise amplifier coupled between a respective one of the GUPSs and a respective one of the gateway uplink antenna ports (Vaddiparty, in at least Fig. 2A-2B and [0044]: … LNAs 225 …).”

Regarding claim 23, Vaddiparty further teaches that “The bent-pipe satellite of claim 1, further comprising: a plurality of output subsystems, each comprising a respective portion of a multiport amplifier coupled between a respective one of the UDPSs and a respective one of the user downlink antenna ports (Vaddiparty, in at least Fig. 2A-2B and [0044]: … LNAs 225 …).”

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20130148570), Campora (US 4381562) and Vaddiparty (US 20170229765) in view of Moon (US 20120319771).

Regarding claim 24, Miller, Campora, and Vaddiparty disclose the features of claim 23, but do not expressly disclose that The bent-pipe satellite of claim 23, wherein the multiport amplifier comprises a plurality of power amplifiers coupled between a first butler matrix and a second butler matrix.
Moon teaches that “The bent-pipe satellite of claim 23, wherein the multiport amplifier comprises a plurality of power amplifiers coupled between a first butler matrix and a second butler matrix (Moon, in at least Fig. 1 and [0044-0046]: … illustrating a concept of a general multiport amplifier, … The 4x4 multiport amplifiers of FIG. 1 include four input terminals I1-I4, four output terminals O1-O4, an input hybrid network 10, an output hybrid network 20, and four power amplifiers 31-34).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vaddiparty’s teaching in the satellite of Miller, Campora, and Vaddiparty so that the intermediate signals between the input switch matrix and output switch matrix can be properly boosted to compensate for any potential propagation loss.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/11/2-21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648